DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 03/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 9-13 are objected to because of the following informalities:  The claims state “The system of clam 8” instead of “The system of claim 8”.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered Claim 15 (second occurrence) has been renumbered to Claim 20.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 the phrase "the embedding" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 3 or line 4.
Claim 1, line 11 the phrase "embeddings" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 3 or line 4.
Claim 5, line 1 the phrase "document embedding" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 3, line 4 or line 11.
Claim 8, line 8 the phrase "the embedding" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 4 or line 5.
Claim 8, line 12 the phrase "embeddings" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 4 or line 5.
Claim 14, line 1 the phrase "document embedding" is indefinite as it is not clear if it refers to the same “embedding” of Claim 8, line 4, line 5 or line 12.
The first occurrence of Claim 15, line 8 the phrase "the embedding" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 3 or line 4.
The first occurrence of Claim 15, line 11 the phrase "embeddings" is indefinite as it is not clear if it refers to the same “embedding” of Claim 1, line 3 or line 4.
There are two occurrences of Claim 15, therefore, both occurrences of Claim 15 are indefinite as it is not clear which claim corresponds to dependent Claims 16-19.  Examiner has renumbered the second occurrence of Claim 15 to Claim 20.
Claims 2-4, 6-7, 9-13, 16-20 are rejected under 35 U.S.C. 112(b) as dependent upon a rejected base claim and incorporate all the deficiencies of their respective independent claim rejected above

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent Claims 1, 8 and 15 similarly recite “A method for determining an embedding for a document, the method comprising, using one or more computer processors: determining for the document a preliminary document embedding”, “determining for the document a document topic embedding based on a set of nearest topics to the preliminary document embedding”; “determining for each phrase in the document a topic relevancy score based on the document topic embedding and the embedding associated with the phrase”; “using a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase”; and “calculating an embedding for the document using the saliency scores and embeddings for the phrases in the document”.
The limitations “determining for the document a preliminary document embedding”, “determining for the document a document topic embedding based on a set of nearest topics to the preliminary document embedding”; “determining for each phrase in the document a topic relevancy score based on the document topic embedding and the embedding associated with the phrase”; “using a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase”; and “calculating an embedding for the document using the saliency scores and embeddings for the phrases in the document”, as drafted, is a process that covers performance of the limitation by the use of mathematical concepts but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. None of the claims recite additional elements, therefore, this claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the determining and calculating steps amount to no more than mere instructions to apply the exception using a generic computing device. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claims 1, 8 and 15 are not patent eligible.
 	
	Claims 2-7, 9-14 and 16-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 8 and 15. These claims either depend on or require the limitations of claims 1, 8 and 20. The additional limitations recited in these claims can be performed mathematically as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (US 2018/0060437 A1) (hereinafter Gao), in view of Zheng et al., (US 2020/0110801 A1)( hereinafter Zheng).  

Regarding Claim 1: Gao discloses a method for determining an embedding for a document, the method comprising, using one or more computer processors:
	determining for the document a document embedding (Forming a vector based on the term frequencies from the extracted keyword phrases (Gao ¶0023-0024 and 0027));
determining for the document a document topic embedding based on a set of nearest topics to the preliminary document embedding (Gao discloses generating a vector representation based on the Euclidean or Cosine distances and similarities of each keyword pairings (Gao ¶0067 and 0078));
	determining for each phrase in the document a topic relevancy score based on the document topic embedding and the embedding associated with the phrase (Gao discloses generating a relevance score for each individual keyword relating to the document topics/keywords and corresponding vectors (embeddings) (Gao 0039, 0077 and 0042);
using a ranking algorithm to determine a score for each phrase in the document, each score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase (Gao discloses performing an operation that ranks and scores each keyword in the document based on the relevance score, saliency and term frequency-inverse document frequency (TF-IDF) value (Gao ¶0035-39, 0044 and 0028));
 calculating an embedding for the document using the scores and embeddings for the phrases in the document (Gao discloses aggregating and summing (aggregating) the topic vectors (embeddings) of the document coupled with applying the relevance scoring (with TF-IDF values) (Gao ¶0042-0044)).

Gao fails to explicitly disclose:
	determining for the document a preliminary document embedding;
	using a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase.	

However, in an analogous art, Zheng teaches: 
determining for the document a preliminary document embedding (Zheng teaches generating a first (preliminary) topic representation for the document based on the document representation and sentence embeddings (Zheng ¶0004, 0018 and 0050);
using a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase (Zheng teaches ranking sentences (phrases) utilizing generated saliency scores based on the importance (relevance) of the topics and sentences (phrases) (Zheng ¶0028, 0033, and 0052)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Zheng to the method of Gao, because this would allow the incorporation of sequential context information for estimating sentence salience and using soft clustering to get a better understanding of what aspects of a document are more attractive to readers (Zheng ¶0027).

Regarding Claim 2: Gao, in view of Zheng, further discloses the method of claim 1 where the document embedding comprises a vector, the topic embedding comprises a vector, and each embedding for a phrases in the document comprises a vector (View Gao ¶0043-0044).

Regarding Claim 5: Gao, in view of Zheng, further discloses the method of claim 1 wherein the topics are created by clustering the set of phrases into clusters and for each duster determining a topic embedding (View Gao ¶¶0074-0075, 0044 and 0077).

Regarding Claim 6: Gao, in view of Zheng, further discloses the method of claim 1 wherein each embedding comprises a vector indicating a semantic measure (View Gao ¶0042 and 0036).

Regarding Claim 7: Gao, in view of Zheng, further discloses the method of claim 1 wherein the ranking algorithm uses a graph comprising nodes, each node corresponding to a phrase (View Gao ¶0037-0040 and 0028).

Regarding Claim 8: Gao discloses a system for determining an embedding for a document comprising:
	a memory (Gao ¶0059 and 0065);
	a computer processor (Gao ¶0059 and 0065) configured to:
determine for the document a document embedding (Forming a vector based on the term frequencies from the extracted keyword phrases (Gao ¶0023-0024 and 0027));
determine for the document a document topic embedding based on a set of nearest topics to the preliminary document embedding (Gao discloses generating a vector representation based on the Euclidean or Cosine distances and similarities of each keyword pairings (Gao ¶0067 and 0078));
	determine for each phrase in the document a topic relevancy score based on the document topic embedding and the embedding associated with the phrase (Gao discloses generating a relevance score for each individual keyword relating to the document topics/keywords and corresponding vectors (embeddings) (Gao ¶0039, 0077 and 0042));
use a ranking algorithm to determine a score for each phrase in the document, each score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase (Gao discloses performing an operation that ranks and scores each keyword in the document based on the relevance score, saliency and term frequency-inverse document frequency (TF-IDF) value (Gao ¶0035-39, 0044 and 0028));
calculate an embedding for the document using the saliency scores and embeddings for the phrases in the document (Gao discloses aggregating and summing (aggregating) the topic vectors (embeddings) of the document coupled with applying the relevance scoring (with TF-IDF values) (Gao ¶0042-0044)).

Gao fails to explicitly disclose:
	determine for the document a preliminary document embedding;
	use a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase.	

However, in an analogous art, Zheng teaches: 
determine for the document a preliminary document embedding (Zheng teaches generating a first (preliminary) topic representation for the document based on the document representation and sentence embeddings (Zheng ¶0004, 0018 and 0050);
use a ranking algorithm to determine a saliency score for each phrase in the document, each saliency score based on the topic relevancy score for the phrase, and an inverse frequency score for the phrase (Zheng teaches ranking sentences (phrases) utilizing generated saliency scores based on the importance (relevance) of the topics and sentences (phrases) (Zheng ¶0028, 0033, and 0052)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Zheng to the system of Gao, because this would allow the incorporation of sequential context information for estimating sentence salience and using soft clustering to get a better understanding of what aspects of a document are more attractive to readers (Zheng ¶0027).

Regarding Claim 9: Gao, in view of Zheng, further discloses the system of clam 8 wherein the topics are created by clustering the set of phrases into clusters and for each cluster determining a topic embedding (View Gao ¶0043-0044).

Regarding Claim 12: Gao, in view of Zheng, further discloses the system of clam 8 wherein each embedding comprises a vector indicating a semantic measure (View Gao ¶0042 and 0036).

Regarding Claim 13: Gao, in view of Zheng, further discloses the system of clam 8 wherein the ranking algorithm uses a graph comprising nodes, each node corresponding to a phrase (View Gao ¶0037-0040 and 0028).

Regarding Claim 14: Gao, in view of Zheng, further discloses the system of claim 8 where the document embedding comprises a vector, the topic embedding comprises a vector, and each embedding for a phrases in the document comprises a vector (View Gao ¶0074-0075, 0044 and 0077).

Regarding Claim 15: Gao discloses a method for determining an embedding for a document, the method comprising, using one or more computer processors (Gao ¶0059 and 0065):
determining for the document a document embedding (Forming a vector based on the term frequencies from the extracted keyword phrases (Gao ¶0023-0024 and 0027));
determining for the document a document topic embedding based on the first document embedding and a set of topics (Gao discloses generating a vector representation based on the Euclidean or Cosine distances and similarities of each keyword pairings (Gao ¶0067 and 0078));
	determining for each phrase in the document a topic score based on the document topic embedding and the phrase (Gao discloses generating a relevance score for each individual keyword relating to the document topics/keywords and corresponding vectors (embeddings) (Gao ¶0039, 0077 and 0042));
calculating an embedding for the document using the scores and phrase embeddings for phrases in the document (Gao discloses aggregating and summing (aggregating) the topic vectors (embeddings) of the document coupled with applying the relevance scoring (with TF-IDF values) (Gao ¶0042-0044)).

Gao fails to explicitly disclose:
	determining for the document a first document embedding;
a structured phrase;
	using a graph-based algorithm to determine a saliency score for each structured phrase in
the document, each saliency score based on the topic score for the structured phrase.	

However, in an analogous art, Zheng teaches: 
determining for the document a first document embedding (Zheng teaches generating a first topic representation for the document based on the document representation and sentence embeddings (Zheng ¶0004, 0018 and 0050);
a structured phrase (Zheng teaches utilizing hierarchical structures for sentences and documents (Zheng ¶0033-0035));
using a graph-based algorithm to determine a saliency score for each structured phrase in the document, each saliency score based on the topic score for the structured phrase (Zheng teaches the use of graph-based models (algorithms) with sentences (phrases) to identify and summarize the most important (salient) theme (topics) of the sentences (phrases) (Zheng 0025)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Zheng to the method of Gao, because this would allow the incorporation of sequential context information for estimating sentence salience and using soft clustering to get a better understanding of what aspects of a document are more attractive to readers (Zheng ¶0027).

Regarding Claim 18: Gao, in view of Zheng, further discloses the method of claim 15 wherein each embedding comprises a vector indicating a semantic measure (View Gao ¶0042 and 0036).

Regarding Claim 19: Gao, in view of Zheng, further discloses the method of claim 15 wherein the graph-based algorithm is a ranking algorithm, wherein each node corresponds to a phrase (View Gao ¶0037-0040 and 0028).

Regarding Claim 20: Gao, in view of Zheng, further discloses the method of claim 15 wherein the topics are created by clustering a set of structured phrases into clusters (View Gao ¶0043-0044).

Claims 3-4, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (US 2018/0060437 A1) (hereinafter Gao), in view of Zheng et al., (US 2020/0110801 A1)( hereinafter Zheng), and further in view of Nissan, (US 2016/0365093 A1).

Regarding Claim 3: Gao, in view of Zheng, discloses the method of claim 1. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein each phrase is a structured phrase comprising a set of slots, each slot associated with a part-of-speech.

However, in an analogous art, Nissan teaches: 
wherein each phrase is a structured phrase comprising a set of slots, each slot associated with a part-of-speech (Nissan teaches the use of structured phrases comprising of indexes (slots) associated with a part-of-speech (Nissan ¶0029 and 0054)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the method of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Regarding Claim 4: Gao, in view of Zheng, discloses the method of claim 1. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein the document is a transcript of a conversation.

However, in an analogous art, Nissan teaches: 
wherein the document is a transcript of a conversation (Nissan teaches transcriptions of calls being represented as text documents (Nissan ¶0037 and 0027)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the method of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Regarding Claim 10: Gao, in view of Zheng, discloses the system of claim 8. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein each phrase is a structured phrase comprising a set of slots, each slot associated with a part-of-speech.

However, in an analogous art, Nissan teaches: 
wherein each phrase is a structured phrase comprising a set of slots, each slot associated with a part-of-speech (Nissan teaches the use of structured phrases comprising of indexes (slots) associated with a part-of-speech (Nissan ¶0029 and 0054)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the system of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Regarding Claim 11: Gao, in view of Zheng, discloses the system of claim 8. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein the document is a transcript of a conversation.

However, in an analogous art, Nissan teaches: 
wherein the document is a transcript of a conversation (Nissan teaches transcriptions of calls being represented as text documents (Nissan ¶0037 and 0027)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the system of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Regarding Claim 16: Gao, in view of Zheng, discloses the method of claim 15. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein each structured phrase comprises a set of slots, each slot associated with a part-of-speech.

However, in an analogous art, Nissan teaches: 
wherein each structured phrase comprises a set of slots, each slot associated with a part-of-speech (Nissan teaches the use of structured phrases comprising of indexes (slots) associated with a part-of-speech (Nissan ¶0029 and 0054)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the method of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Regarding Claim 17: Gao, in view of Zheng, discloses the method of claim 15. However, Gao, in view of Zheng, fails to explicitly disclose the claimed: wherein the document is a transcript of a conversation.

However, in an analogous art, Nissan teaches: 
wherein the document is a transcript of a conversation (Nissan teaches transcriptions of calls being represented as text documents (Nissan ¶0037 and 0027)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Nissan to the method of Gao, in view of Zheng, because this would reduce the word error rate  and increase detection of words when generating transcriptions of audio calls (Nissan ¶0027-0028).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Zheng et al., (US 2020/0167391 A1) discloses methods, systems, and computer-readable storage media for processing, through an encoder of an attention-reconstruction- based summarization (ARS) platform, the primary document to provide a contextual vector, identifying, using reconstruction regularizers of the ARS platform, information that is absent from the one or more linking documents, and is present in the primary document at least partially based on the contextual vector, for each word of the primary document, providing, using an attention mechanism of the ARS platform, a word salience score at least partially based on the information that is absent from the one or more linking documents, for each sentence in the primary document, determining a sentence salience score based on word salience scores of words within the sentence, ranking sentences of the primary document based on sentence salience scores, and selecting two or more sentences of the primary document based on ranking to provide a summary of the primary document.
Lynch et al., (US 7,272,594 B1) discloses a method, apparatus, and system exist to generate a ranked list of one or more related documents and a link to each of the one or more related documents. The one or more related documents are ranked based upon relevance to the first representation of content associated with one or more specified fields of the reference extensible markup language document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658